     Case: 4:20-cv-01510-NCC Doc. #: 3 Filed: 01/22/21 Page: 1 of 4 PageID #: 7




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    SHEIK A.L. MARTIN ALI EL-BEY,                   )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )         No. 4:20-CV-1510-NCC
                                                    )
    KANSAS CITY, MISSOURI POLICE                    )
    DEPARTMENT AND ITS                              )
    COMMISSIONERS,                                  )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on review of self-represented plaintiff Sheik A.L. Martin

Ali El-Bey's civil rights complaint. Plaintiff is a civilly committed person currently housed at

Fulton State Hospital in Fulton, Missouri. For the reasons set forth below, the Court concludes

this action should be dismissed for lack of venue and for failure to state a claim upon which relief

may be granted. 1

                                        28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed informa

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v.

Williams, 490 U.S. 319,328 (1989). Dismissals on this ground should only be ordered when legal

theories are "indisputably meritless," or when the claims rely on "clearly baseless" factual


1
  Although plaintiff did not file a motion to proceed in forma pauperis in this action, he filed a
motion for leave to proceed in forma pauperis in a similar action filed in this Court against these
same defendants two days prior to filing this action. See Ali El-Bey v. Kansas City, Mo. Police
Dep 't and its Comm 'rs, No. 4:20-CV-1477-SRW (E.D. Mo. filed October 13, 2020). The Court
will take notice that plaintiff has not paid the filing fee and seeks in form a pauperis status in this
Court.
    Case: 4:20-cv-01510-NCC Doc. #: 3 Filed: 01/22/21 Page: 2 of 4 PageID #: 8




allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations

include those that are "fanciful," "fantastic," and "delusional." Id at 32-33 (quoting Neitzke, 490

U.S. at 325,327). "As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them." Id at 33.

                                           The Complaint

       The complaint names as defendants the Kansas City, Missouri Police Department and its

Commissioners.      Plaintiff's allegations are indecipherable, although he appears to seek

$777,000,000,000 against defendants. He states, in part:

       Granting Petitioner special evidentiary hearing proceedings concerning his requests
       for special federal relief in the form of writs of habeas and mandamus are
       extraordinary proceedings and require that a petitioner such as plaintiff herein shall
       be provided evidentiary hearing adequate opportunity to present further federal
       witness testimony, offer exhibit documentary evidence at said hearing proceedings
       and to the extent an opportunity to prove his civil claims. In conformity with the
       Federal Rules of Civil Procedure as well as Act 15 and Act 18 of OUR Booklet of
       Rules and Regulations of The Moorish Science Temple of America, Inc. as part of
       IT original complaint relief request for special federal Moorish Masonic bona fide
       adept official. Meeting session conference proceedings in this above-styled case.
       Including but not limited to: Further evidentiary hearing proceedings shall be
       provided upon these foregoing (pro se) request in the interest of both justice and
       U.S. National Security.

       Plaintiff attaches to his complaint "Exhibit 77," which he refers to as the "Corporate Seal

of the Moorish Science Temple of America, Inc.," and "Lion of Judah Science." In lay terms, the

exhibit is an intricately drawn and colored lion. Page two of the exhibit is handwritten and appears

to be part of "OUR Moorish Holy Koran of The Moorish Science Temple of America holy and

divine instruction Chapter 5." Page two is incomprehensible, disjointed and refers to documents

that do not exist in the record. Plaintiff also attaches Exhibit 1A to his complaint, titled Holy

Instructions.   This document seeks to declare that defendants are engaged in an unlawful

conspiracy and attempted murder against "(IT-The Royal Prince Physical Human Form)."
                                                  -2-
    Case: 4:20-cv-01510-NCC Doc. #: 3 Filed: 01/22/21 Page: 3 of 4 PageID #: 9




                                                Discussion

        (1)      Venue

        Pursuant to 28 U.S.C. § 139l(b), venue over civil rights actions properly lies only in: (1) a

judicial district where any defendant resides, if all defendants reside in the same State; (2) a judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred, or

a substantial part of property that is the subject of the action is situated, or (3) a judicial district in

which any defendant may be found if there is no district in which the action may otherwise be

brought. If venue does not properly lie in the district where the action is filed, the Court must

either dismiss the action, or if it be in the interest of justice, transfer the action to the proper district.

28 U.S.C. § 1406(a).

        In the instant action, defendants Kansas City, Missouri Police Department and its

Commissioners reside in the Western District of Missouri. Moreover, plaintiff is housed at Fulton

State Hospital in Callaway County, Missouri, which is also in the Western District of Missouri.

See 28 U.S.C. § 105(b)(4). To the extent the Court could determine where a substantial part of the

conduct complained of occurred, it would have occurred where plaintiff resides, which is in the

Western District. Accordingly, pursuant to 28 U.S.C. § 1391(b)(2), venue for this action properly

lies in the United States District Court for the Western District of Missouri.

        (2)     Failure to State a Claim Pursuant to 28 US.C. § 1915(e)

        It also appears this action is subject to dismissal because it is factually frivolous. In the

complaint and supplemental documents, plaintiff asserts claims that either entirely lack factual

support, or are based upon irrational factual assertions. Such allegations rise to the level of the

irrational or wholly incredible, and reflect the thoughts of a delusional individual. The Court

therefore concludes that plaintiffs allegations are "clearly baseless" under the standard articulated

in Denton v. Hernandez, 504 U.S. 25.

                                                     -3-
   Case: 4:20-cv-01510-NCC Doc. #: 3 Filed: 01/22/21 Page: 4 of 4 PageID #: 10



       The Court does not find transfer of this action to the proper district court to be in the interest

of justice. Because this action is subject to dismissal on initial review pursuant to 28 U.S.C. §

1915(e), the Court concludes that it would be futile to transfer this action to the proper district

court. The Court will therefore dismiss this action.

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice for

improper venue and failure to state a claim. See 28 U.S.C. § 1406(a); 2~ U.S.C. § 1915(e).

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this   iM,. day January, 2021.


                                                    STEPHEN N. LIMBAUGH, JR.
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                   -4-
